Title: The American Commissioners to Francesco Favi, 9 December 1784
From: American Commissioners,Adams, John,Franklin, Benjamin,Jefferson, Thomas
To: Favi, Francesco


        
          Sir
          Passy Decr. 9th 1784
        
        We have received your letter of the 16th. of Novr. wherein you are pleased to inform us that you had communicated to His Royal Highness the Grand Duke of Tuscany the overtures we had the honour of making for the establishment of a treaty of Amity & Commerce between the Subjects of His Royal Highness & the Citizens of the United States of America; that these were agreeable to him, and that our propositions on this subject would be received with pleasure, & taken into consideration.
        We have now the honour of encloseing to you, for the consideration of your Court a plan of such a treaty of Amity and Commerce as we shall be ready to sign if it shall meet their approbation. We flatter ourselves they will find it founded on those principles of equal right which are the surest guardians of every treaty, & calculated to promote the interests of humanity in general. We shall receive with great respect & attention any amendments which may be proposed, and concur chearfully in accomodating it more perfectly to the true interests of commerce & happiness of the two nations: well-knowing that we cannot better gratify the wishes of our Constituents & the respect which they entertain for His Royal Highness, than by opening a liberal and friendly intercourse between his subjects & them.—
        With great respect / We have the honour to be, Sir, / Your Most obedt & most hble. Servants
        
          John AdamsB. Franklin.T. Jefferson.
        
      